PER CURIAM
*836Petitioner, a trust, seeks judicial review of a final order of the Department of State Lands (DSL) that denied the trust's application for a removal-fill permit for property identified as Tax Lot 100 in Tigard, Oregon. That tax lot had once been part of a much larger, 26-acre property owned by petitioner's trustee, Martin. In the 1990s, Martin obtained a removal-fill permit for the 26-acre property, which was conditioned on mitigating the effects of development on the property's wetlands. In 2003 and 2005, Martin sold a substantial portion of the 26-acre property, including Tax Lot 100, but Tax Lot 100 was subsequently conveyed back to him. Martin then set up petitioner as a trust, named himself trustee, and conveyed Tax Lot 100 to petitioner.
In 2015, petitioner applied for the removal-fill permit at issue in this case, seeking to develop a restaurant and a bank on Tax Lot 100. DSL ultimately denied the permit application, concluding, among other things, that Tax Lot 100 had been treated as a compensatory mitigation site as part of the earlier development, that the water resources on the site were valuable enough to warrant protection, and that the project did not satisfy a public need that would otherwise support granting the permit. Petitioner seeks judicial review of the denial, advancing a number of challenges to DSL's findings and conclusions regarding the scope and effect of the earlier removal-fill permit, DSL's construction of applicable statutes and rules, its findings about the functioning of the wetlands, and its conclusion that the denial of the permit was not an unconstitutional taking.
A more detailed discussion of the record and our reasoning would not benefit the agency, the bar, or the parties in this case. DSL's final order is nearly 400 pages long and contains approximately 270 pages of factual findings, including express credibility findings regarding various witnesses. Our role is not to reweigh the evidence or try the facts anew; rather, our review function is circumscribed by ORS 183.482(8). In short, there is ample support in the record for DSL's factual findings, as detailed in the final order, and we are not persuaded that the agency committed any of the legal errors that petitioner claims. We therefore *837reject each of petitioner's assignments of error and affirm DSL's final order.
Affirmed.